ASSIGNMENT AND ASSUMPTION ON AGREEMENT AMONG BLUE EARTH SOLUTIONS, INC., DATAMEG CORPORATION, AMERICAN MARKETING & SALES, INC., AND THE PRINCIPAL SHAREHOLDERS. This Assignment and Assumption Agreement is dated as of March 17, 2009 (the “Agreement”), between Blue Earth Solutions, Inc., a Nevada corporation (“Buyer” or “Blue Earth”), Datameg Corporation, a Delaware corporation (“Datameg” or “Seller” or “Parent Maker”), American Marketing & Sales, Inc., a Massachusetts corporation (the “Company” or “American Marketing”) and Leonard J.
